IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                               January 2020 Term

                                                                       FILED
                                                                    June 15, 2020
                                   No. 19-1089                         released at 3:00 p.m.
                                                                   EDYTHE NASH GAISER, CLERK
                                                                   SUPREME COURT OF APPEALS
                                                                        OF WEST VIRGINIA


                                    IN RE: J.P.

       _________________________________________________________

                Appeal from the Circuit Court of Berkeley County
                    The Honorable Bridget M. Cohee, Judge
                           Civil Action No. 18-JA-89

                      REVERSED AND REMANDED
       _________________________________________________________

                             Submitted: May 20, 2020
                               Filed: June 15, 2020


Christian Riddell                         Patrick Morrisey
Riddell Law Group                         Attorney General
Martinsburg, West Virginia                Lee Niezgoda
Attorney for the Petitioners, Paternal    Assistant Attorney General
Grandfather, C.P. and Maternal            Charleston, West Virginia
Grandmother, S.D.                         Attorneys for the Respondent,
                                          West Virginia Department of Health
                                          and Human Resources



Elizabeth Layne Diehl                     Stephanie E. Scales-Sherrin
Diehl Law PLLC                            Scales Law Office
Martinsburg, West Virginia                Martinsburg, West Virginia
Guardian Ad Litem for the                 Attorney for the Respondents,
Minor Child, J.P.                         Foster Parents, R.M. & A.M.


JUSTICE JENKINS delivered the Opinion of the Court.
JUSTICE HUTCHISON dissents and reserves the right to file a separate opinion.

JUSTICE WORKMAN not participating.
                             SYLLABUS BY THE COURT

              1.     “Although conclusions of law reached by a circuit court are subject to

de novo review, when an action, such as an abuse and neglect case, is tried upon the facts

without a jury, the circuit court shall make a determination based upon the evidence and

shall make findings of fact and conclusions of law as to whether such child is abused or

neglected. These findings shall not be set aside by a reviewing court unless clearly

erroneous. A finding is clearly erroneous when, although there is evidence to support the

finding, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed. However, a reviewing court may not

overturn a finding simply because it would have decided the case differently, and it must

affirm a finding if the circuit court’s account of the evidence is plausible in light of the

record viewed in its entirety.” Syllabus point 1, In Interest of Tiffany Marie S., 196 W. Va.
223, 470 S.E.2d 177 (1996).



             2.      “West Virginia Code § 49-3-1(a) provides for grandparent preference

in determining adoptive placement for a child where parental rights have been terminated

and also incorporates a best interests analysis within that determination by including the

requirement that the DHHR find that the grandparents would be suitable adoptive parents

prior to granting custody to the grandparents. The statute contemplates that placement

with grandparents is presumptively in the best interests of the child, and the preference for

grandparent placement may be overcome only where the record reviewed in its entirety



                                              i
establishes that such placement is not in the best interests of the child.” Syllabus point 4,

Napoleon S. v. Walker, 217 W. Va. 254, 617 S.E.2d 801 (2005).



             3.      “By specifying in West Virginia Code § 49-3-1(a)(3) that the home

study must show that the grandparents ‘would be suitable adoptive parents,’ the

Legislature has implicitly included the requirement for an analysis by the Department of

Health and Human Resources and circuit courts of the best interests of the child, given all

circumstances of the case.” Syllabus point 5, Napoleon S. v. Walker, 217 W. Va. 254, 617
S.E.2d 801 (2005).




                                              ii
Jenkins, Justice:

              This is an appeal by Petitioners 1 C.P. (“Paternal Grandfather”), the minor

child J.P.’s 2 paternal grandfather, and S.D. (“Maternal Grandmother”), J.P.’s maternal

grandmother, from a final order entered October 28, 2019, by the Circuit Court of Berkeley

County. By that order, the circuit court permanently placed the minor child 3 with R.M.

and A.M. (“Foster Parents”) instead of with an appropriate grandparent. On appeal,

Petitioners claim that the circuit court disregarded the statutory grandparent preference

under West Virginia Code § 49-4-114(a)(3) (LexisNexis 2015) by placing the child with

the Foster Parents because (1) Paternal Grandfather was a fit caretaker; (2) bureaucratic

failures of the state agencies of West Virginia and Pennsylvania led to the child staying

with the Foster Parents for an extended period of time while waiting for Paternal

Grandfather’s home study to be completed; and (3) placement with Paternal Grandfather

is in the child’s best interest. Accordingly, we find that the circuit court erred by not

adhering to the grandparent preference in this case where bureaucratic delays caused the

child to remain in the home of the foster family for an extended period of time, and where

there has been no showing that Paternal Grandfather is unfit or that such placement is not


              1
                Where necessary, the grandparents also will be referred to collectively as
“the Petitioners.”
              2
                In cases involving sensitive facts, we refer to the parties by their initials
rather than their full names. See, e.g., In re I.M.K., 240 W. Va. 679, 682 n.1, 815 S.E.2d
490, 493 n.1 (2018); In re S.H., 237 W. Va. 626, 628 n.1, 789 S.E.2d 163, 165 n.1 (2016).
See also W. Va. R. App. P. 40(e) (restricting use of personal identifiers in cases involving
children).
              3
                  The minor child, J.P., is currently four years old.
                                                1
in the child’s best interest. Having considered the briefs submitted on appeal, the appendix

record, the parties’ oral arguments, and the applicable legal authority, we reverse the final

order of the Circuit Court of Berkeley County, and remand this matter for further

proceedings consistent with this opinion.




                                               I.

                     FACTUAL AND PROCEDURAL HISTORY

              In June of 2017, Respondent West Virginia Department of Health and

Human Resources (“DHHR”) filed a child abuse and neglect petition against the biological

parents of J.P. claiming that their alleged drug abuse impacted their ability to care for J.P. 4

The child was removed from the home of his biological parents on or about June 26, 2017.

The mother completed an improvement period, and the child was returned to her custody

in September of 2017. In April of 2018, the father’s parental rights were involuntarily

terminated. Two months later, in June of 2018, the DHHR filed a second abuse and neglect

petition against mother after she was arrested for selling drugs to an undercover officer.

The DHHR immediately placed J.P. with the Foster Parents.



              One day after being placed with the Foster Family, on June 29, 2018, the

Petitioners moved to intervene to have the child placed with their families in Philadelphia,


              4
               J.P.’s paternal half-brother was also a party in this proceeding, but he was
ultimately reunified with his biological mother and now lives with her in Philadelphia,
Pennsylvania.
                                               2
Pennsylvania.    Paternal Grandfather lives with his adult daughter in Philadelphia,

Pennsylvania, and Maternal Grandmother lives in her own residence, also in Philadelphia.

At a multidisciplinary team (“MDT”) meeting on July 26, 2018, Maternal Grandmother

requested that the child live with her or her adult daughter. She also indicated that she was

willing to move to West Virginia in order to have immediate placement of the child, and

to avoid waiting for a home study to be completed pursuant to the Interstate Compact on

the Placement of Children (“ICPC”). However, after the MDT meeting, it was determined

that Maternal Grandmother was not a suitable placement for the child. Therefore, at the

September 21, 2018 MDT meeting, Paternal Grandfather requested placement of J.P. with

him, and began completing paperwork for the ICPC process in Pennsylvania.



              Two months later, on November 20, 2018, mother’s parental rights were

involuntarily terminated, and the circuit court granted the Petitioners’ motion to intervene.

At the hearing, Paternal Grandfather clarified that he was requesting placement of J.P., and

that he lived in the same home as his adult daughter, J.P.’s paternal aunt. Afterwards, the

circuit court entered an order pursuant to the ICPC directing the DHHR to complete an

ICPC home study of Paternal Grandfather’s home. From here, setbacks in submitting

information to the proper authorities caused delays in completing the home study; it is

undisputed that these delays were not attributable to the Petitioners or the appropriateness

of the Paternal Grandfather’s home.




                                             3
              In January of 2019, the circuit court held a status hearing and learned from

the guardian ad litem that the ICPC request had to be resubmitted by the DHHR.

Thereafter, the DHHR did not resubmit the requested documents until April. Once the

home study process was properly initiated, there were additional unspecified delays

attributable to Pennsylvania’s child welfare agency, which was assigned to conduct the

home study. On May 14, 2019, the Foster Parents moved to intervene and requested

permanent placement of the child. The circuit court granted them intervenor status on May

16, 2019.



              In July of 2019, the circuit court held a series of hearings to determine J.P.’s

placement.    The Foster Parents presented the testimony of Dr. James Piper “Toby”

Behrmann, a licensed clinical psychologist, who testified as an expert regarding child

development and psychology. 5 In this case, Dr. Behrmann spent a significant amount of

time examining signs of “Reactive Attachment Disorder.” According to Dr. Behrmann,

his main concern was that J.P. was at risk for “not attaching well . . . [t]he research shows

that at [age] two if you are struggling with attachment, your risk for not attaching goes

high.”




              5
                 The Foster Parents retained the services of Dr. Behrmann. Meanwhile,
Paternal Grandfather was unable to afford to retain his own rebuttal expert. He asked the
court for state funding, but the court denied this request and stated that the Petitioners were
not entitled to state funding for placement decisions. As such, the only expert to testify on
the issue of placement in this matter was an expert retained by the Foster Parents.
                                              4
              During his testimony, Dr. Behrmann presented the findings of the bonding

assessment he performed on the child and the adult parties, i.e., the Foster Parents and the

Petitioners. He first testified that the child acted appropriately with the Foster Parents and

the other children in their home. Specifically, Dr. Behrmann commented on the foster

father and how well he was “attuned” to the child’s frustrations and moods. However,

while the child appeared to be on the verge of forming an attachment with the Foster

Parents—in particularly, the foster father—the attachment had not yet formed, but was

“decent and growing.” Finally, Dr. Behrmann opined that the child was delayed in his

ability to form deep close interpersonal bonds and was at an increased risk of developing

Reactive Attachment Disorder if removed from the Foster Parents’ home.



              Next, Dr. Behrmann offered testimony on the interactions between the

Petitioners and the child. He noted that Paternal Grandfather “did a good job. He was able

to pick up on [J.P.].” Dr. Behrmann acknowledged that the child had spent more of his life

with the Foster Parents than with Paternal Grandfather, and therefore, he observed that

“attachment was less [with Paternal Grandfather] than with [Foster Parents].” However,

he did note that Paternal Grandfather “was a comfort” and the child “was able to feel met

by what [Paternal Grandfather] did for him.” Regarding the child’s ability to bond with

Paternal Grandfather through placement, Dr. Behrmann stated: “The sad thing for me was

I think Pennsylvania wouldn’t accelerate whatever you need to do to look at the transfer so

that cost another year. That was a critical time period in terms of attachment disorder

risks.”

                                              5
             However, despite his concerns regarding the risk of J.P.’s inability to form

deep attachments, Dr. Behrmann testified that both the Foster Parents and the Paternal

Grandfather were appropriate placements for the child and reported no concerns with the

child’s interactions with either party. When asked if he had any opinion about whether it

would be detrimental to remove the child from the Foster Parents, Dr. Behrmann

unequivocally stated: “I want to be clear I am not making a custody recommendation. I

don’t have the data. I haven’t examined the homes. I haven’t seen them enough. I don’t

know enough of the case.” 6



             The circuit court also heard testimony from a DHHR worker, a social worker

from the Children’s Home Society, the Paternal Grandfather, and the Foster Parents. When

questioned about the status of the home study, the DHHR worker testified that the ICPC

request for the home study—first requested in November of 2018—was resubmitted in

April of 2019, after a series of delays.     She also testified that the DHHR had no


             6
               Dr. Behrmann commented repeatedly on the fact that “[t]here are a lot of
good people involved here. All the above parenting figures, at this point in time, deeply
care about [J.P.].” After spending time with all of the parties involved, Dr. Behrmann
commented once again on the difficulty of this case and his inability to make a final
placement determination. In his report filed with the circuit court, Dr. Behrmann described
some “regressive behavior” that J.P. experienced at his foster home after spending a
weekend with the Petitioners:

                    Was it because of extended time away from the [Foster
             Parents] and thus inherently too stressful on [J.P], being away
             from his now emotionally attached anchor point in life – [foster
             father]? Or was [J.P.] fitting to/bonding to paternal grandfather
             and maternal grandmother and found leaving them difficult,
             taking a while to re-attach to [foster father]? I can’t know.
                                            6
recommendation regarding the permanent placement of the child because Paternal

Grandfather’s home study had not been completed. However, she indicated that the DHHR

would be more likely to recommend placement with the Foster Parents because the child

had been in their care for over thirteen months. The circuit court stated that it would

withhold its ruling until the completion of a home study of Paternal Grandfather’s home.



              The circuit court held a final placement hearing on September 9, 2019. At

the hearing, a letter dated September 6, 2019, was presented indicating that a third-party

company had completed a home study of Paternal Grandfather’s home in Philadelphia.

However, the DHHR argued that the letter was not an official document of the State of

Pennsylvania and stated that it had not received any official documentation regarding the

home study required by the ICPC.



              After hearing final arguments from counsel, the circuit court went on to hand

down its ruling by making additional findings of fact. In rendering its ruling, the court

stressed that it had relied heavily on the testimony of Dr. Behrmann to determine which

placement was in J.P.’s best interest. The court further noted that it also considered the

mental and physical health of the parties and voiced its concerns about Paternal

Grandfather’s long term ability to parent a young child. 7 Ultimately, the circuit court found


              7
                  The circuit court noted in its order that it had

              concerns about the [P]aternal [G]randfather’s ability, due to his
              age, to parent a very young child long-term, specifically as the
                                                 7
that it was in the child’s best interest to remain with the Foster Parents, and further found

that the best interests of the child outweighed the statutory preference for grandparent

adoption set forth in West Virginia Code § § 49-4-114(a)(3). The circuit court entered an

order reflecting its decision on October 28, 2019. It is from this order that Petitioners

appeal.



                                            II.

                               STANDARD OF REVIEW

              The instant proceeding is before this Court on appeal from the circuit court’s

final order in an abuse and neglect proceeding. In this context, we previously have held

that,

                     [a]lthough conclusions of law reached by a circuit court
              are subject to de novo review, when an action, such as an abuse
              and neglect case, is tried upon the facts without a jury, the
              circuit court shall make a determination based upon the
              evidence and shall make findings of fact and conclusions of
              law as to whether such child is abused or neglected. These
              findings shall not be set aside by a reviewing court unless
              clearly erroneous. A finding is clearly erroneous when,
              although there is evidence to support the finding, the reviewing
              court on the entire evidence is left with the definite and firm

              child approaches adolescence and later teenage years. The
              [c]ourt is concerned that the challenges of parenting an older
              adolescent could be too much for the [P]aternal [G]randfather
              at that time in his life.

Paternal Grandfather was fifty-two years old at the time of the September 2019 final
placement hearing. Without any additional findings regarding Paternal Grandfather’s
health, we are not persuaded by the argument that Paternal Grandfather’s age of fifty-two
years would hinder his ability to parent J.P.
                                             8
               conviction that a mistake has been committed. However, a
               reviewing court may not overturn a finding simply because it
               would have decided the case differently, and it must affirm a
               finding if the circuit court’s account of the evidence is plausible
               in light of the record viewed in its entirety.

Syl. pt. 1, In re Tiffany Marie S., 196 W. Va. 223, 470 S.E.2d 177 (1996). Moreover,

because we will be examining the statutory grandparent preference, 8 we also must be

mindful of

               the propriety of the meaning ascribed to the pertinent statutes
               by the circuit court. With respect to such matters, we
               previously have held that “[w]here the issue on an appeal from
               the circuit court is clearly a question of law or involving an
               interpretation of a statute, we apply a de novo standard of
               review.” Syl. pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va.
138, 459 S.E.2d 415 (1995).

In re K.L. and R.L., 241 W. Va. 546, 552, 826 S.E.2d 671, 677 (2019). With these

standards in mind, we now address the issue presented: whether the circuit court correctly

applied the grandparent preference found in West Virginia Code § 49-4-114(a)(3) under

the facts of this case.



                                               III.

                                         DISCUSSION

               In the case sub judice, this Court is faced with a situation where multiple

families are fighting for the opportunity to provide J.P. with a safe, secure, and loving

home. Both the Foster Parents and the Petitioners have expressed interest in adopting the


               8
                   See Section III, infra, for the text of West Virginia Code § 49-4-114(a)(3).
                                                9
child, yet only one family can prevail under the law. In short, we are once again faced

with a situation in which we are litigating a child’s placement “only because too many

people love this little boy.” In re Clifford K., 217 W. Va. 625, 646, 619 S.E.2d 138, 159

(2005). Here, the circuit court examined two suitable placements for J.P.—one placement

with his Paternal Grandfather in Philadelphia, Pennsylvania, in close proximity to his

Maternal Grandmother and biological half-brother, and the other placement with the

Foster Parents, with whom he has lived for the duration of these proceedings—and,

ultimately placed J.P. with the Foster Parents. In making its placement decision, the

circuit court gave great weight to the fact that the child had spent a large portion of his life

in foster care and was, therefore, on the cusp of building an attachment with the Foster

Parents. However, on appeal to this Court, the Petitioners contend that the circuit court

erred in failing to apply a statutory policy preference for grandparent adoption, and

emphasized that the child’s extended foster care stay was due to bureaucratic failures in

both the West Virginia and Pennsylvania child welfare systems, and thus, the circuit court

failed to give them an adequate opportunity to receive placement of their grandchild under

the grandparent preference established by the West Virginia legislature.



              In support of their position, the Petitioners argue that the circuit court erred

in refusing to place J.P. with Paternal Grandfather after he had a favorable home study and

a satisfactory evaluation from Dr. Behrmann. They further contend that procedural delays

and breakdowns in the ICPC process magnified the extent to which the child was injured



                                               10
because the ICPC process, as employed in this matter, failed to adequately and timely allow

for consistent and familiar kinship interactions with the child when he needed it most.



              Conversely, the Foster Parents and the DHHR argue that placement with the

Foster Parents did not occur only because the DHHR and the ICPC failed to procure a

timely home study of the Paternal Grandfather’s home. Rather, they contend that in

deciding to place the child with the Foster Parents, the circuit court found that while “both

parties would be able to provide a loving, secure home for the child, the [c]ourt believe[d]

that allowing the child to remain in the home of the foster family, with an adoption by

same, [was] in the child’s best interest.” Additionally, in furtherance of its goal to meet

the best interests of the child, the court found that the Foster Parents have shown “that they

will seek out the appropriate services that the child needs, and engage in said services, in

order to attempt to help the child heal from the damage he has suffered and will continue

to do so in the future.”



              To resolve the matter presently before us, we need look no further than the

law of this State. The West Virginia Legislature recognized the importance of grandparent-

grandchild relationships when it adopted the grandparent preference to govern the adoption

of children whose parents’ parental rights have been terminated in the context of abuse and

neglect proceedings. Under West Virginia Code § 49-4-114(a)(3), the DHHR is expressly

required to determine whether grandparent placement would be appropriate before

considering placing a child with other potential adoptive parents:

                                             11
              For purposes of any placement of a child for adoption by the
              department, the department shall first consider the suitability
              and willingness of any known grandparent or grandparents to
              adopt the child. Once grandparents who are interested in
              adopting the child have been identified, the department shall
              conduct a home study evaluation, including home visits and
              individual interviews by a licensed social worker. If the
              department determines, based on the home study evaluation,
              that the grandparents would be suitable adoptive parents, it
              shall assure that the grandparents are offered the placement of
              the child prior to the consideration of any other prospective
              adoptive parents.



              The grandparent preference also has been set forth in the DHHR’s internal

regulations, which state, in part: “The statute contemplates that placement with

grandparents is presumptively in the best interests of the child, and the preference for

grandparent placement may be overcome only where the record reviewed in its entirety

establishes that such placement is not in the best interests of the child.” See West Virginia

Department of Health and Human Resources, Adoption Policy § 7.3 (revised March 17,

2020).



              Further, we have specifically recognized that “[t]he grandparent preference

articulated in West Virginia Code § 49-3-1(a) must be recognized as essential guidance in

the determination of child placement.” Napoleon S. v. Walker, 217 W. Va. 254, 261, 617
S.E.2d 801, 808. Nonetheless, while we emphasize the importance of the grandparent

preference, we also note that this Court has found that the preference is not absolute. In

the case of In re Elizabeth F., 225 W. Va. 780, 696 S.E.2d 296 (2010) (per curiam), this


                                             12
Court reversed the circuit court’s placement of a child with her grandparents, and reiterated

that the best interests of the child must always be considered in the first instance.

Specifically, the Court stated:

               Our prior holdings in Napoleon are critically important insofar
               as we explicitly recognized that a crucial component of the
               grandparent preference is that the adoptive placement of the
               subject child with his/her grandparents must serve the child’s
               best interests. Absent such a finding, adoptive placement with
               the child’s grandparents is not proper.

In re Elizabeth F. at 786, 696 S.E.2d at 302. Thus, while this preference must be balanced

with the best interests of the child, it is the child’s best interest that serves as the ultimate

determinable factor. See, e.g., Syl. pt. 5, in part, Carter v. Carter, 196 W. Va. 239, 470
S.E.2d 193 (1996) (“In . . . custody matters, we have traditionally held paramount the best

interests of the child.”).



               In this regard, we have examined the interplay of the grandparent preference

statute and the child’s best interest, and explained that

                       West Virginia Code § 49-3-1(a)[3] provides for
               grandparent preference in determining adoptive placement for
               a child where parental rights have been terminated and also
               incorporates a best interests analysis within that determination
               by including the requirement that the DHHR find that the
               grandparents would be suitable adoptive parents prior to
               granting custody to the grandparents. The statute contemplates
               that placement with grandparents is presumptively in the best
               interests of the child, and the preference for grandparent
               placement may be overcome only where the record reviewed
               in its entirety establishes that such placement is not in the best
               interests of the child.

Syl. pt. 4, Napoleon S., 217 W. Va. 254, 617 S.E.2d 801 (emphasis added). Moreover,

                                               13
                     [b]y specifying in West Virginia Code § 49-3-1(a)(3)
              that the home study must show that the grandparents “would
              be suitable adoptive parents,” the Legislature has implicitly
              included the requirement for an analysis by the Department of
              Health and Human Resources and circuit courts of the best
              interests of the child, given all circumstances of the case.

Syl. pt. 5, Napoleon S., 217 W. Va. 254, 614 S.E.2d 801.



              As noted above, the sole issue before this Court is whether, with respect to

the permanent placement of J.P., the circuit court erred in placing him with the Foster

Parents for adoption rather than with Paternal Grandfather in view of the statutory

preference for grandparent placement. Based upon our review of the foregoing authorities

relied upon, we find that the circuit court erred in placing J.P. with the Foster Parents.



              Unlike this Court’s previous cases 9 dealing with the grandparent preference,

the current case largely turns on the delays and shortcomings of the West Virginia DHHR


              9
                 This Court has a long history of analyzing the statutory grandparent
preference located at West Virginia Code § 49-4-114(a)(3). However, in the majority of
these cases, the best interests of the child trumped the grandparent preference because the
grandparent was found to be unfit. See, e.g., In re K.E., 240 W. Va. 220, 809 S.E.2d 531
(2018) (awarding placement of the child to the foster family because grandparents took
minimal steps to obtain custody at the beginning of the proceedings and concerns arose
over the fact that the grandparents’ children, i.e., the parents whose rights had been
terminated, lived down the street in a house owned by the grandparents); In re L.M., 235
W. Va. 436, 774 S.E.2d 517 (2015) (ruling that custody of the child should be given to
foster family after learning that maternal grandparents had exposed grandchildren to items
from biological mother’s meth-contaminated home); In re Aaron H., 229 W. Va. 677, 735
S.E.2d 274 (2012) (ruling that adoptive placement of child with foster parents was proper
because grandfather could not comply with submitting paperwork; he did not request
additional time to complete the required paperwork, and he was found to be “transient”);
                                             14
and its counterpart agencies in Pennsylvania. As this Court has emphasized, abuse and

neglect proceedings constitute a large part of our docket, and “[m]any of these cases are

replete with failures of the DHHR to live up to their responsibilities, not only to protect

children who are abused and/or neglected, but to address these children’s individualized

special needs which are often related to or the result of the abuse and/or neglect.” State ex

rel. W. Va. Dep’t of Health & Human Res. v. Dyer, 242 W. Va. 505, ___, 836 S.E.2d 472,

482 (2019). Consequentially, as a result of these unfortunate delays, we find that the circuit

court in the present case failed to apply the grandparent preference in an appropriate

manner. While we recognize that this case presented a difficult decision for the circuit

court—where two families were vying to provide the child with a safe, secure, and loving

home—it must be noted that being presented with a difficult decision does not excuse a

circuit court from examining all of the evidence required to be considered by the governing

statutory law and the applicable decisions of this Court.




In re Hunter H., 227 W. Va. 699, 715 S.E.2d 397 (2011) (placing child with foster family
because grandmother had occasional drug use in the home, and she resorted to yelling and
smacking as a form of discipline); In re Elizabeth F., 225 W. Va. 780, 696 S.E.2d 296
(2010) (per curiam) (finding that best interests of the child were met by placement with the
foster family due to grandparent’s willingness to allow child multiple interactions with
grandparent’s adult children who abused drugs and whose rights to the child had been
terminated).

             Unlike the grandparents in the above-referenced cases, in the case sub judice,
Paternal Grandfather was found to be a fit, suitable placement for the child.


                                             15
              Here, the circuit court focused almost exclusively on Dr. Behrmann’s expert

testimony regarding the child being on “the cusp” of forming a strong attachment bond

with the Foster Parents, the length of time the child had spent with the Foster Parents over

the course of his short life, and the importance of the child remaining “in a consistent

placement.” We acknowledge that each of these concerns is valid and important to the

circuit court’s decision. Nevertheless, in making these findings, the court ignored that the

length of said placement was almost entirely the fault of the delays caused and perpetuated

by the West Virginia and Pennsylvania state agencies involved, and utterly failed to give

any credence to the statutory law applicable to the unique facts of this case.



              Petitioners have been involved in the underlying abuse and neglect

proceedings, and have expressed their interest in adopting J.P. since the very beginning of

this case—specifically, Petitioners came to West Virginia, retained an attorney, and

requested placement of the child just one day after he was removed from his mother’s home

and placed with the Foster Parents in June of 2018. In November of 2018, once it was

decided that Paternal Grandfather would be the grandparent seeking J.P.’s placement, the

circuit court entered an order pursuant to the ICPC, directing the DHHR to facilitate the

completion of an ICPC home study of Paternal Grandfather’s home. However, once the

paperwork was submitted, a series of bureaucratic delays ensued.



              In January of 2019, the DHHR was informed that it had requested the wrong

home study under the ICPC, and that it needed to resubmit the paperwork. At the

                                             16
placement hearing in July of 2019, the DHHR employee testified that the documentation

was not resubmitted to the State of Pennsylvania until late March or early April—some

three to four months after the DHHR had learned of its mistake. When asked why the

resubmission was delayed for so long, the DHHR employee testified: “Because I was not

aware how to do an ICPC.” At the final placement hearing in September of 2019, the

circuit court acknowledged that a letter from Pennsylvania New Foundations, Inc., was

filed with the court. The letter—addressed to Paternal Grandfather—informed him that he

was approved as an ICPC Resource Parent. Counsel for the DHHR stated that it had been

unable to get a “clear answer” from anyone in Pennsylvania as to whether Paternal

Grandfather had been officially approved by that State. The circuit court suggested that

the DHHR should be able to verify the letter through an ICPC worker in Charleston;

however, the DHHR never produced anyone to testify in this regard. Despite the existence

of the letter, however, the circuit court noted in its final order that the letter “was not an

official document indicating the status of whether or not the [Paternal Grandfather’s] home

study had actually been passed by the State of Pennsylvania or West Virginia.” Although

these delays are not attributable to any one agency, and no one person can be fairly accused

of causing them, such lengthy delays and missteps are unacceptable particularly when a

young child is awaiting permanency. See Syl. pt. 1, in part, In Interest of Carlita B., 185
W. Va. 613, 408 S.E.2d 365 (1991) (“Child abuse and neglect cases must be recognized as

being among the highest priority for the courts’ attention. Unjustified procedural delays

wreak havoc on a child’s development, stability and security.”).



                                             17
              We find that the evidence provided to us in the record illustrates that

Paternal Grandfather is fit to care for his grandson, J.P., and that placing the child with

Paternal Grandfather is in J.P.’s best interest. As this Court held in Napoleon S.: “The

statute contemplates that placement with grandparents is presumptively in the best

interests of the child, and the preference for grandparent placement may be overcome only

where the record reviewed in its entirety establishes that such placement is not in the best

interests of the child.” Syl. pt. 4, in part, Napoleon S. v. Walker, 217 W. Va. 254, 617
S.E.2d 801 (2005) (emphasis added); see also West Virginia Code § 49-4-114(a)(3).

While this Court appreciates the thorough testimony and observations of Dr. Behrmann

and the circuit court’s attempt to act in the best interests of the child in this case, we find

that the evidence put forth shows that Paternal Grandfather should have been granted

placement of the child in accordance with the statutory grandparent preference. 10 Here,



              10
                 This Court has emphasized the importance of grandparent-grandchild
relationships in prior cases. As we stated in Petition of Nearhoof, 178 W. Va. 359, 359
S.E.2d 587 (1987):
                     It is biological fact that grandparents are bound to their
              grandchildren by the unbreakable links of heredity. It is
              common human experience that the concern and interest
              grandparents take in the welfare of their grandchildren far
              exceeds anything explicable in purely biological terms. A very
              special relationship often arises and continues between
              grandparents and grandchildren. The tensions and conflicts
              which commonly mar relations between parents and children
              are often absent between those very same parents and their
              grandchildren. Visits with a grandparent are often a precious
              part of a child’s experience and there are benefits which
              devolve upon the grandchild from the relationship with his
              grandparents which he cannot derive from any other
              relationship. Neither the Legislature nor this Court is blind to
                                              18
there was no evidence presented to the circuit court that showed unfitness on behalf of the

Paternal Grandfather. Rather, in rendering its ruling, the circuit court explicitly stated that

Paternal Grandfather was able to provide a safe, secure, and loving environment for the

child: “I do not think either party would not be able to provide a stable and loving

environment. I believe that both of the homes could provide that.”



              Furthermore, it was the Guardian ad Litem’s opinion that grandparent

placement was in J.P.’s best interest. At the final placement hearing, the Guardian told

the court:

              All I can do as the Guardian Ad Litem is see how [J.P.]
              interacts with his foster parents, see how [J.P.] interacts with
              his grandparents, and review the court reports, review the
              records from the social workers and professionals who have
              been trained at being able to identify any concerns, review the
              recommendations of Dr. Behrmann, and then make a
              recommendation to the Court[.] . . . I believe in doing so that is
              why my position has been and continues to be under the current
              situation to allow for [J.P.] to be placed permanently with his
              paternal grandfather.

The Guardian further emphasized her position in the brief she submitted to this Court. She

strongly noted that it was her recommendation “that placement with the foster family would

in her opinion provide short term relief to immediate risks of developing attachment


              human truths which grandparents and grandchildren have
              always known.
Id. at 364, 359 S.E.2d at 592 (quoting Mimkon v. Ford, 66 N.J. 426, 437, 332 A.2d 199,
204-05 (1975)).


                                              19
disorders[,] but run contrary to the [child’s] long-term cultural, biological, familial, and

ethnic interests.” Further, the GAL feared

              that as the [child] reaches an age of greater understanding and
              begins to learn of these proceedings and the measures taken by
              his biological family to keep him within the family unit[, it]
              will cause the [child] longterm sorrow and resentment in
              adolescence and adulthood which may likely destroy any bond
              the [child] would have formed with his foster parents and
              deprive him of the long-term attachments he would need in
              adulthood. 11


               Accordingly, we find that the best interests of J.P. would best be promoted

by placing him with Paternal Grandfather. Although this is a difficult decision based on

the adequacy of both homes, we cannot ignore this State’s statutory preference carved out

for grandparents who are found to be a fit and appropriate placement for their grandchild.

Therefore, we reverse the circuit court’s final order placing the child with the Foster Parents

and remand this case for entry of an order permanently placing the child with Paternal

Grandfather. 12 Upon remand, the circuit court is further instructed to ensure that the


              11
                  We would be remiss if we did not acknowledge the Guardian ad Litem’s
diligent representation of J.P. in this case. In spite of countless delays by the DHHR in
requesting Paternal Grandfather’s home study and the additional delays propounded by the
agencies in Pennsylvania, the Guardian, when faced with this lack of information, took it
upon herself to travel to Philadelphia to visit Paternal Grandfather’s home to determine its
suitability for J.P.’s placement. We greatly appreciate the Guardian’s advocacy for her
minor client’s best interests, and her willingness to conduct such an investigation in this
case when information was lacking.
              12
                 In light of our conclusion that the circuit court erred when it disregarded
the statutory grandparent preference, we need not address Petitioners’ alternative
contention that the circuit court also erred by failing to apply the statutory sibling
preference to the facts of this case. See West Virginia Code § 49-4-111(d)-(f) (LexisNexis
2015).
                                              20
appropriate measures are implemented in facilitating this custodial transfer to minimize

any harm to the child. See Syl. pt. 3, James M. v. Maynard, 185 W. Va. 648, 408 S.E.2d
400 (1991) (“It is a traumatic experience for children to undergo sudden and dramatic

changes in their permanent custodians. Lower courts in cases such as these should provide,

whenever possible, for a gradual transition period, especially where young children are

involved. Further, such gradual transition periods should be developed in a manner

intended to foster the emotional adjustment of the children to this change and to maintain

as much stability as possible in their lives.”).




                                             IV.

                                      CONCLUSION

              For the reasons set forth above, the October 28, 2019 order of the Circuit

Court of Berkeley County is hereby reversed, and this case is remanded for further

proceedings consistent with this Opinion.


                                                                Reversed and Remanded.




                                              21